Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 14 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eberspacher et al. (US Pub No. 2007/0074755 A1 and Eberspacher hereinafter)
Regarding Claim 1,  Eberspacher discloses (fig.8) a power distribution panel comprising: a backplane (510) comprising at least a portion having a cellular structure defining a plurality of voids (511) at least one insulating panel (516) covering at least some of the plurality of voids; and at least one electrical component (304) mounted to the insulating panel.  
Regarding Claim 5,  Eberspacher discloses (fig.8) the power distribution panel of claim 1, wherein the cellular structure is a honeycomb structure ([0031]).  

Regarding Claim 6,  Eberspacher discloses (fig.8) the power distribution panel of claim 1, wherein the insulating panel is made with melamine ([0023], plastics).  

Regarding Claim 7,  Eberspacher discloses (fig.8) the power distribution panel of claim 1, wherein the cellular structure is made with aluminum([0023]).  

Regarding Claim 8,  Eberspacher discloses (fig.8) the power distribution panel of claim 1, wherein the plurality of voids are distributed throughout the backplane in an arrangement of shapes closely fitted together in a repeated pattern without gaps or overlapping (shows in fig.8).  

Regarding Claim 14,  Eberspacher discloses (fig.8) a method of manufacturing a power distribution panel comprising: forming a cellular structure ([0031]) with a plurality of voids to define a backplane (510); covering the cellular structure with at least one insulating panel (516); and mounting at least one electrical component (304) to the insulating panel.  

Regarding Claim 17,  Eberspacher discloses (fig.8) the method of claim 14, further comprising forming the cellular structure into a honeycomb structure ([0031]).  

Regarding Claim 18,  Eberspacher discloses (fig.8) the method of claim 14, further comprising forming the insulating panel with melamine ([0023], plastics).  
 
Regarding Claim 19,  Eberspacher discloses (fig.8) the method of claim 14, further comprising forming the cellular structure with aluminum ([0023]). 

Regarding Claim 20,  Eberspacher discloses (fig.8) the method of claim 14, further comprising distributing the plurality of voids throughout the backplane in an arrangement of shapes closely fitted together in a repeated pattern without gaps or overlapping (shows in fig.8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al in view of Funawatari et al (US Pub No. 2003/0174464 A1 and Funawatari hereinafter)
Regarding claim 2, Eberspacher discloses the power distribution panel of claim 1.  Eberspacher does not explicitly disclose a set of feet mounted to the insulating panel. However, Funawatari teaches (fig.1) a set of feet (14) mounted to the insulating panel (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet of Funawatari to the power distribution panel of Eberspacher in order to protect the backplane from external vibration and impact.
Regarding claim 3, Eberspacher/ Funawatari discloses the power distribution panel of claim 2.  Funawatari teaches (fig.1) wherein the set of feet are configured to absorb shear stress applied to the insulating panel ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet as claimed of Funawatari to the power distribution panel of Eberspacher in order to protect the backplane from external vibration and impact. 
 
Regarding claim 4, Eberspacher/ Funawatari discloses the power distribution panel of claim 3.  Funawatari teaches (fig.1) wherein at least a portion of the set of feet is located in the same plane as the backplane (3b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet as claimed of Funawatari to the power distribution panel of Eberspacher in order to protect the backplane from external vibration and impact. 

Regarding Claim 9,  Eberspacher discloses (fig.8) a power distribution panel comprising: a backplane (510) comprising at least a portion having a cellular structure defining a plurality of voids (511) at least one insulating panel (516) covering at least some of the plurality of voids; and at least one electrical component (304) mounted to the insulating panel.  

Eberspacher does not explicitly disclose a set of feet mounted to the insulating panel and configured to absorb shear stress applied to the insulating panel; wherein the at least one foot is located in the same plane as the backplane. Funawatari teaches (fig.1) a set of feet (14) mounted to the insulating panel and configured to absorb shear stress applied to the insulating panel (6); wherein the at least one foot is located in the same plane as the backplane (3b, shows in fig.4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet of Funawatari to the power distribution panel of Eberspacher in order to protect the backplane from external vibration and impact.
Regarding claim 10, Eberspacher/ Funawatari discloses the power distribution panel of claim 9. Eberspacher discloses (fig.8) wherein the plurality of voids is distributed throughout the backplane in an arrangement of shapes closely fitted together in a repeated pattern without gaps or overlapping.  
Regarding claim 11, Eberspacher/ Funawatari discloses the power distribution panel of claim 9. Funawatari teaches (fig.1) wherein the set of feet is mounted directly to the insulating panel and separate from the backplane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet of Funawatari to the power distribution panel of Eberspacher in order to protect the backplane from external vibration and impact.
 

Regarding claim 12, Eberspacher/ Funawatari discloses the power distribution panel of claim 9.  Eberspacher teaches (fig. 8, [0023]) wherein the insulating panel is made with melamine.  

Regarding claim 13, Eberspacher/ Funawatari discloses the power distribution panel of claim 9.  Eberspacher teaches (fig. 8, [0023]) wherein the cellular structure is made with aluminum.  

Regarding claim 15, Eberspacher discloses the method of claim 14.  Eberspacher  does not explicitly disclose mounting a set of feet directly to the insulating panel to absorb shear stress applied to the insulating panel where the set of feet is located in the same plane as but separate from the backplane. However, Funawatari discloses (figs. 1) mounting a set of feet (14) directly to the insulating panel to absorb shear stress applied to the insulating panel (6) where the set of feet is located in the same plane as but separate from the backplane (3b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet of Funawatari to the method of Eberspacher in order to protect the backplane from external vibration and impact. 

Regarding claim 16, Eberspacher/ Funawatari discloses the method of claim 15.  Funawatari discloses (figs. 1)  further comprising mounting multiple feet to the insulating panel at corresponding multiple corners of the insulating panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a set of feet of Funawatari to the method of Eberspacher in order to protect the backplane from external vibration and impact. 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841